Citation Nr: 1041543	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from October 1968 to 
April 1971.  The Veteran died on November [redacted], 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that the Veteran's hepatitis C was a 
result of his service in the Republic of Vietnam.  In its 
September 2010 Informal Hearing Presentation, the appellant's 
representative argued that the appellant's claim should again be 
remanded for "extensive development."  The representative 
points out that, in the two medical opinions the VA has given, 
some of the Veteran's risk factors for contracting hepatitis C 
were not discussed.  In addition, the representative argues that 
there is another theory of entitlement that has not been 
considered, namely that end-stage liver disease and/or hepatitis 
C was secondary to a mental condition which should have been 
service-connected.  Finally, the representative argues that there 
are outstanding records that should be obtained for a fair 
adjudication of the appellant's claim including the Veteran's 
psychiatric treatment notes, military personnel records, and 
perhaps service medical records that have not been associated 
with the claims file.  In support of these contentions, the 
representative submitted new evidence consisting of two medical 
statements from the Veteran's physicians who treated his 
hepatitis C and two lay statements from the appellant and her 
daughter.

As for the argument that the VA medical opinions did not address 
all of the Veteran's risk factors for developing hepatitis C, the 
Board finds that the medical opinions provided do address all of 
the in-service risk factors of which there is evidence.  The VA 
medical opinion provided in November 2005 considered the 
Veteran's intravenous drug use and tattoos as potential risk 
factors, which are seen as noted in the Veteran's service 
treatment records.  The Board remanded the appellant's claim in 
July 2008 for consideration of the following additional risk 
factors that are noted in the Veteran's service treatment 
records:  laceration to the left foot caused by stepping on glass 
in June 1968; two self-inflicted lacerations to the left wrist 
caused by a scalpel in January 1970; and evidence of risky sexual 
behavior, i.e., diagnosis of sexually transmitted diseases (STDs) 
- crabs and genital warts - in July and August of 1970.  In 
February 2009, the RO received an additional medical opinion 
considering these risk factors.  The final opinion was that the 
most likely cause of the Veteran's hepatitis C was his 
intravenous drug use.

The Board notes that the appellant's representative does not 
point out what additional risk factors have not been considered 
in the VA medical opinions; however, it submitted on behalf of 
the appellant two medical statements from the Veteran's treating 
physicians who treated him for his end-stage liver disease.  In a 
March 2010 statement, one physician opined that the Veteran's 
hepatitis C was likely contracted while the Veteran was in 
Vietnam when he suffered a severe gunshot wound and received 
blood transfusions or from a scalp laceration.  In an April 2010 
statement, the second physician opined that the Veteran's major 
risk factor for contracting hepatitis C was a blood transfusion 
after a gunshot wound in Vietnam.  He also stated that the 
Veteran, on a number of occasions, was shot with bullets in 
Vietnam that had passed through a number of individuals and this 
is how he could have contracted hepatitis C.  After reviewing the 
evidence, however, the Board finds these opinions are not based 
upon an accurate history or that there is no evidence to support 
the risk factors claimed occurred in service.  First, the Board 
notes that the service treatment records fail to show the Veteran 
was ever treated for any gunshot wound in service or that he 
received a blood transfusion in service.  Rather, evidence of 
record shows the Veteran sustained a self-inflicted gunshot wound 
to the chest in August 1979, over eight years after his discharge 
from service.  As for having been shot with bullets that went 
through other individuals, again the Board notes that there is no 
evidence the Veteran was ever wounded by such gunshots in 
service.  The Board notes that the Veteran's separation 
examination only noted scars on his left forearm and foot, which 
would coincide with the lacerations to these body parts noted in 
the service treatment records.  In addition, the Veteran failed 
to report at the time of his separation examination that he ever 
received gunshot wounds during service.  

Moreover, these reported risk factors appear to presume the 
Veteran was in combat; however, the Veteran was not a combat 
veteran.  His military occupational specialty (MOS) was Powerman 
and, while serving in the Republic of Vietnam, he was assigned to 
Headquarters and Company A, 4th Medical Battalion, 4th Infantry 
Division.  This is clearly not a combat-related assignment.  In 
addition, the Veteran did not receive any combat medals.  
Significantly he did not receive a Purple Heart that would have 
been awarded for him being wounded in combat.  

Based upon the above, the Board finds that the VA medical 
opinions do cover all established risk factors that occurred 
during the Veteran's active military service.  For this reason, 
the Board will not remand for any additional medical opinions as 
to this matter.

However, the representative has suggested that there is a theory 
of entitlement here that has not been considered, which is 
secondary service connection.  The representative argues that the 
Veteran's hepatitis C was secondary to a service-connected mental 
disorder, but again the representative did not go into detail 
regarding this allegation.  Based upon the representative's 
statements and the lay statements submitted from the appellant 
and her daughter, the Board believes that the representative is 
contending that the Veteran had a mental disorder related to 
service for which he was self-medicating by using intravenous 
drugs and, therefore, his hepatitis C (which is most likely the 
result of the Veteran's intravenous drug use) is related to 
service.  The representative is essentially claiming the 
exception in 38 C.F.R. § 3.301(c)(3) that drug use is not willful 
misconduct where drugs are used for therapeutic purposes or where 
use of drugs, or addiction thereto, results from a service-
connected disability.  Based upon the lay statements, the Board 
believes the appellant is essentially contending that the Veteran 
had posttraumatic stress disorder (PTSD).  

The representative argues that remand is necessary for further 
development of this theory of entitlement, and the Board agrees.  
Thus, on remand, the development as set forth below should be 
accomplished and the appellant's claim adjudicated on this theory 
of entitlement.

The appellant stated that she had taken the Veteran for mental 
health treatment at the Brecksville VA Medical Center many times.  
The Board notes that the Veteran was treated as an inpatient in 
October to November of 1983 at this facility (and those records 
are associated with the claims file) but there are no mental 
health treatment records thereafter although there was a positive 
PTSD screening in August 2001 and a telephone triage note the 
same month in which the Veteran reported an increase in his PTSD 
symptoms.  

Furthermore, the Board notes that the Veteran's service treatment 
records indicate he was seen in Mental Health a number of times, 
especially in January 1970, related to intravenous drug use and 
complaints of depression.  Accordingly, efforts should be 
undertaken to obtain any mental health records during the 
Veteran's active service not already associated with the claims 
file.

Moreover, although the Veteran's DA 20 is associated with the 
claims file, his full service personnel file has not been 
obtained.  It may show important information relating to the 
Veteran's service, especially the reasons for his discharge, any 
disciplinary actions, or separation evaluations (including 
psychiatric ones) during service.

Finally, the Board notes that, despite the appellant's belief, 
her marriage certificate to the Veteran is not in the claims 
file.  On remand, she should be so advised of this fact and asked 
to submit a copy of it.

Accordingly, the case is REMANDED for the following action:

1.	Contact the appellant and advise her that a 
copy of her marriage certificate to the 
Veteran is not in the claims file as she had 
reported that it was and tell her that she 
must submit a copy of it to VA.
2.	Obtain the Veteran's psychiatric treatment 
records from the VA Medical Center in 
Brecksville, Ohio, from December 1983 to his 
death on November [redacted], 2004.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.
3.	Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and 
request a complete copy of the Veteran's 
service personnel records for the period of 
his active duty.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.
4.	Contact the NPRC, or any other appropriate 
agency, and request that a search be 
conducted for any in-service mental health 
records related to the Veteran that are 
separate from those that are part of the 
service treatment records, especially in and 
around the month of January 1970.
5.	After obtaining any additional available 
evidence, the Veteran's claims file should be 
forwarded to a VA psychiatrist who should be 
asked to render an opinion based upon a 
review of all the claims file as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran had a mental disorder (to include but 
not limited to PTSD) related to his military 
service and, if so, whether it is at least as 
likely as not that the Veteran's use of 
intravenous drugs was for therapeutic 
purposes or was the result of said mental 
disorder.  In rendering an opinion, the 
examiner is specifically directed to consider 
the service treatment records, the 1983 VA 
inpatient psychiatric hospitalization, and 
any additional VA treatment records that may 
have been obtained.  A complete rationale 
should be given for all conclusions and 
opinions expressed in a legible report.  
6.	Then, the appellant's claim should be 
readjudicated, including on the theory of 
entitlement to secondary service 
connection  (i.e., whether the Veteran 
had a mental disorder related to service 
which resulted in his use of intravenous 
drugs and, if so, whether his hepatitis 
C was related thereto).  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
appellant and her representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


